This cause having been submitted to the Court upon the transcript of the record of the judgment herein and briefs and arguments of counsel for the respective parties, and the record having been inspected and the Court being now advised of its judgment to be given *Page 1151 
in the premises, it seems to the Court that there is no error in the said judgment. It is, therefore, considered, ordered and adjudged by the Court that the said judgment of the circuit court be, and the same is hereby affirmed.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.